Title: To Thomas Jefferson from Henry Dearborn, 10 January 1803
From: Dearborn, Henry
To: Jefferson, Thomas


            
              Sir, 
              War Department 10th. January 1803
            
            I have the honor to transmit you a list of the appointments, promotions and Transfers which have taken place in the Army, during the last recess of Congress, together with a nomination of sundry persons to supply certain vacancies now existing. 
            Accept, Sir, assurances of my high respect and consideration.
            
              H. Dearborn
            
          